DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.          Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.          The information disclosure statement (IDS) submitted on 7/13/2022 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
6.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.          Claims 1-6 and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,986,617 B2 (hereinafter “Patent”).
Application, Claim 1:
A user equipment (UE), comprising: 
a processor; and a memory coupled to the processor, the memory storing a computer-executable program that when executed by the processor, causes the processor to:


 










receive, from a base station (BS), a medium access control (MAC) control element (CE) including a first field and a second field, the first field indicating an identifier (ID) of a specific physical uplink control channel (PUCCH) spatial relation to be activated or deactivated, the second field indicating an ID of a specific PUCCH resource; 





apply the MAC CE to all PUCCH resources in a specific PUCCH group that includes the specific PUCCH resource in a case that the MAC CE is identified by a first logical channel ID (LCID); and 
apply the MAC CE to the specific PUCCH resource in a case that the MAC CE is identified by a second LCD.
Patent, Claim 1:
A user equipment (UE), comprising: 
one or more non-transitory computer-readable media having computer-executable instructions embodied thereon; and 
at least one processor coupled to the one or more non-transitory computer-readable media, and configured to execute the computer-executable instructions to: 
receive, from a base station, a first radio resource control (RRC) message to configure a plurality of physical uplink control channel (PUCCH) spatial relations; 
receive, from the base station, a second RRC message to configure a plurality of PUCCH groups, wherein each of the plurality of PUCCH groups includes a plurality of PUCCH resources; 
receive, from the base station, a medium access control (MAC) control element (CE), wherein the MAC CE comprises: 
a first field, for indicating an identifier (ID) of a specific PUCCH spatial relation to be activated or deactivated, wherein the specific PUCCH spatial relation is one of the plurality of configured PUCCH spatial relations; and 
a second field, for indicating an ID of a specific PUCCH resource that is in a specific PUCCH group, wherein the specific PUCCH group is one of the plurality of configured PUCCH groups; apply the MAC CE to all the plurality of PUCCH resources in the specific PUCCH group in a case that the MAC CE is identified by a first logical channel ID (LCID); and 
apply the MAC CE to the specific PUCCH resource in a case that the MAC CE is identified by a second LCID.


Claims 2-6 and 11-16 are transparently found in claims 1-8 of the Patent with obvious word variations and are also rejected.

8.          Claims 7-9 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of Patent in view of United States Patent Application Publication 2020/0119778 A1 to Grant et al. (hereinafter “Grant”).
            Regarding Claims 7 and 17, Patent does not expressly disclose wherein the first field is a bitmap corresponding to the specific PUCCH spatial relation.
            However, Grant discloses wherein the first field is a bitmap corresponding to the specific PUCCH spatial relation (Grant: [0062-0063] – corresponds to PUCCH resource set of bits per-resource application (meaning specific, as opposed to being common which is shared across multiple PUCCH resources.). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention (AIA ) to modify the apparatus/method for activating PUCCH spatial relations as described by the Patent in view of the apparatus/method for activating PUCCH spatial relations as described by Grant to include bitmaps for identifying specific PUCCH relations for the reasons of reducing resource waste by overcoming signaling redundancies (Grant: [0027]).
            Regarding Claims 8 and 18, Patent does not expressly disclose wherein the MAC CE further comprises a third field indicating whether the specific PUCCH spatial relation is activated for all PUCCH resources configured by the base station.
            However, Grant discloses wherein the MAC CE further comprises a third field indicating whether the specific PUCCH spatial relation is activated for all PUCCH resources configured by the base station (Grant: [0062] – “In some embodiments, a particular combination of bits in the PUCCH resource ID field can indicate that a provided spatial relation indicator should apply commonly to all configured PUCCH resources, while other combination(s) of bits in the resource ID field can indicate per-resource application of the spatial relation indicator.”). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention (AIA ) to modify the apparatus/method for activating PUCCH spatial relations as described by the Patent in view of the apparatus/method for activating PUCCH spatial relations as described by Grant to include activation fields for the reasons of reducing resource waste by overcoming signaling redundancies (Grant: [0027]).
            Regarding Claims 9 and 19, Patent does not expressly disclose wherein the MAC CE further comprises: a third field indicating an identity of a single PUCCH resource; and a fourth field indicating that the specific PUCCH spatial relation is activated for the single PUCCH resource or for the specific PUCCH resource.
            However, Grant discloses a third field indicating an identity of a single PUCCH resource (Grant: [0077] – “In some embodiments, a flag bit (as described above in relation to Embodiment 3) can be used to indicate whether the provided Spatial Relation ID should be applied to a single PUCCH resource (indicated by the provided PUCCH resource ID).”); and a fourth field indicating that the specific PUCCH spatial relation is activated whether for the single PUCCH resource or for the specific PUCCH resource (Grant: [0077] – “In some embodiments, a flag bit (as described above in relation to Embodiment 3) can be used to indicate whether the provided Spatial Relation ID should be applied to a single PUCCH resource (indicated by the provided PUCCH resource ID) or to a group of PUCCH resources (associated with the provided PUCCH Spatial Group ID).” See also [0079] – “For example, one Spatial Group ID can be associated with all PUCCH resources utilized to carry UL-related signaling (e.g., SR) and a second Spatial Group ID can be associated with all PUCCH resources utilized to carry DL-related signaling (e.g., CSI, HARQ-ACK).  In this manner, a single MAC-CE message comprising a single Spatial Group ID can be used to configure a particular [specific] spatial relation (indicated by a Spatial Relation ID provided in the message) for all configured UL- (or DL-) related PUCCH resources.”). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention (AIA ) to modify the apparatus/method for activating PUCCH spatial relations as described by the Patent in view of the apparatus/method for activating PUCCH spatial relations as described by Grant to include activation fields for the reasons of reducing resource waste by overcoming signaling redundancies (Grant: [0027]).

9.          Claims 10 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of Patent in view of United States Patent Application Publication 2019/0357215 A1 to Zhou et al. (hereinafter “Zhou”), claiming benefit and fully-supported by at least provisionally-filed application 62/672096 filed May 16, 2018.
            Regarding Claims 10 and 20, Patent does not expressly disclose wherein the MAC CE further comprises a third field indicating that the specific PUCCH spatial relation is to be deactivated.
           However, Zhou discloses the MAC CE further comprises a third field indicating that the specific PUCCH spatial relation is to be deactivated (Zhou: [0346] – MAC-CE includes at least a deactivation PUCCH spatial relation indication.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the MAC-CE of Patent in view of the MAC-CE of Zhou to include deactivation indications of PUCCH spatial relations for the reasons of reducing signaling misalignment between a base station and UE.	

Claim Rejections - 35 USC § 102
10.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.         Claims 1-4, 6-9, 11-14, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2020/0119778 A1 to Grant et al. (hereinafter “Grant”), claiming benefit to and fully-supported by provisionally-filed application 62/649012 filed March 28, 2018.
            Regarding Claim 1, Grant discloses a user equipment (UE) (Grant: Figure 12 with [0051] and [0109-0120] – corresponds to a user equipment.), comprising:
     a processor (Grant: Figure 12 with [0109-0110] – corresponds to a processor operatively coupled to memory storing program code/medium.), and
     a memory coupled to the processor, the memory storing a computer-executable program that when executed by the processor (Grant: Figure 12 with [0109-0110] – corresponds to a processor operatively coupled to memory storing program code/medium.), causes the processor to:
           receive, from the base station, a medium access control (MAC) control element (CE) (Grant: [0025-0026] – corresponds to receiving a MAC-CE with a selected spatial relation, the field(s) including an ID of the PUCCH resource and an indicator of at least one of the eight configured spatial relations. See also Figures 2-5 and 7, and [0059-0062].), including a first field (Grant: [0025-0026] – corresponds to a portion of the MAC-CE identifying the selected (activated) spatial relation. See also [0059].) and a second field (Grant: [0063-0065] and [0072-0076] – interpreted to correspond to a spatial group ID, for a particular set of PUCCH spatial groups, identified as a subset of bits used to indicate a PUCCH resource ID. See also [0078] – using multiple spatial relation IDs of multiple spatial relation groups in a single MAC-CE message.),
          the first field indicating an identifier (ID) of a specific physical uplink control channel (PUCCH) spatial relation to be activated or deactivated (Grant: [0062] – “In some embodiments, a particular combination of bits in the PUCCH resource ID field can indicate that a provided spatial relation indicator should apply commonly to all configured PUCCH resources, while other combination(s) of bits in the resource ID field can indicate per-resource application of the spatial relation indicator.”),
          the second field indicating an ID of a specific PUCCH resource (Grant: [0063-0065] and [0072-0076] – interpreted to correspond to a spatial group ID, for a particular set of PUCCH spatial groups, identified as a subset of bits used to indicate a PUCCH resource ID. See also [0078] – using multiple spatial relation IDs of multiple spatial relation groups in a single MAC-CE message.);
     apply the MAC CE to all PUCCH resources in a specific PUCCH group that includes the specific PUCCH resource in a case that the MAC CE is identified by a first logical channel ID (LCID) (Grant: [0076-0077] – “In variations of Embodiment 5, a PUCCH Spatial Group can be indicated by a subset of bits used to indicate the PUCCH resource ID. For example, when the number of PUCCH Spatial Groups is K, the log.sub.2(K) most significant bits (MSBs) of the PUCCH resource ID can indicate the PUCCH Spatial Group ID. Referring to FIG. 2, when K=4, a PUCCH Spatial Group ID can be indicated by bits b6-b5 of Octet 2. When receiving a MAC-CE message according to this format, the UE can apply the spatial relation indicated by Spatial Relation ID (i.e., bits b2-b0 of Octet 1) to all configured PUCCH resources associated with the PUCCH Spatial Group ID indicated by b6-b5 of Octet 1. In some embodiments, a flag bit (as described above in relation to Embodiment 3) can be used to indicate whether the provided Spatial Relation ID should be applied to a single PUCCH resource (indicated by the provided PUCCH resource ID) or to a group of PUCCH resources (associated with the provided PUCCH Spatial Group ID). In such case, b6-b5 of Octet 2 can be interpreted differently by the UE based on the value of the flag bit. Likewise, bits b4-b0 of Octet 2 can be ignored by the UE if the flag value indicates group application.” An indication in the MAC-CE includes a common or specific PUCCH resource ID field.); and 
     apply the MAC CE to the specific PUCCH resource in a case that the MAC CE is identified by a second LCID (Grant: [0076-0077] – “In variations of Embodiment 5, a PUCCH Spatial Group can be indicated by a subset of bits used to indicate the PUCCH resource ID. For example, when the number of PUCCH Spatial Groups is K, the log.sub.2(K) most significant bits (MSBs) of the PUCCH resource ID can indicate the PUCCH Spatial Group ID. Referring to FIG. 2, when K=4, a PUCCH Spatial Group ID can be indicated by bits b6-b5 of Octet 2. When receiving a MAC-CE message according to this format, the UE can apply the spatial relation indicated by Spatial Relation ID (i.e., bits b2-b0 of Octet 1) to all configured PUCCH resources associated with the PUCCH Spatial Group ID indicated by b6-b5 of Octet 1. In some embodiments, a flag bit (as described above in relation to Embodiment 3) can be used to indicate whether the provided Spatial Relation ID should be applied to a single PUCCH resource (indicated by the provided PUCCH resource ID) or to a group of PUCCH resources (associated with the provided PUCCH Spatial Group ID). In such case, b6-b5 of Octet 2 can be interpreted differently by the UE based on the value of the flag bit. Likewise, bits b4-b0 of Octet 2 can be ignored by the UE if the flag value indicates group application.” An indication in the MAC-CE includes a common or specific PUCCH resource ID field.).
            Regarding Claim 2, Grant discloses the UE of claim 1, wherein the computer-executable program, when executed by the processor, further causes the processor to:   
     receive, from the BS, a radio resource control (RRC) message to configure a plurality of PUCCH groups, each of the plurality of PUCCH groups including a plurality of PUCCH resources (Grant: [0024] – corresponds to what is well-known in the art to configure a UE with a list of eight PUCCH spatial relations via RRC. See also [0059], [0064], [0067], and [0073-0075].).
            Regarding Claim 3, Grant discloses the UE of claim 2, wherein the MAC CE does not include an ID of any of the configured plurality of PUCCH groups (Grant: [0062] – “Alternatively, a PUCCH resource ID field can be removed from the MAC-CE message.” See also [0070-0079] – interpreted to correspond to a mapping to a specific/particular spatial relation ID for one or mapped as common (to all) spatial relation groups (i.e., PUCCH spatial groups).).
            Regarding Claim 4, Grant discloses the UE of claim 1, wherein the computer-executable program, when executed by the processor, further causes the processor to: receive, from the BS, a radio resource control (RRC) message to configure a plurality of PUCCH spatial relations (Grant: [0059] – RRC includes PUCCH-SpatialRelationInfo. See also [0064], [0067], and [0073].).
            Regarding Claim 6, Grant discloses the UE of claim 4, wherein the computer-executable program, when executed by the processor, further cause the processor to:
     transmit, to the base station, information related to a receiving beam that corresponds to each of the configured plurality of PUCCH spatial relations (Grant: [0017] – beam training is utilized to determine proper beam pair for communication and spatial filtering configurations wherein the training phase requires beam management communication between the gNB and the UE.).
            Regarding Claim 7, Grant discloses the UE of claim 1, wherein the first field is a bitmap corresponding to the specific PUCCH spatial relations (Grant: [0062-0063] – corresponds to PUCCH resource set of bits per-resource application (meaning specific, as opposed to being common which is shared across multiple PUCCH resources.).
            Regarding Claim 8, Grant discloses the UE of claim 1, wherein the MAC CE further comprises a third field indicating whether the specific PUCCH spatial relation is activated for all PUCCH resources configured by the base station (Grant: [0062] – “In some embodiments, a particular combination of bits in the PUCCH resource ID field can indicate that a provided spatial relation indicator should apply commonly to all configured PUCCH resources, while other combination(s) of bits in the resource ID field can indicate per-resource application of the spatial relation indicator.”).
            Regarding Claim 9, Grant discloses the UE of claim 1, wherein the MAC CE further comprises:
     a third field indicating an identity of a single PUCCH resource (Grant: [0077] – “In some embodiments, a flag bit (as described above in relation to Embodiment 3) can be used to indicate whether the provided Spatial Relation ID should be applied to a single PUCCH resource (indicated by the provided PUCCH resource ID).”); and
     a fourth field indicating that the specific PUCCH spatial relation is activated whether for the single PUCCH resource or for the specific PUCCH resource (Grant: [0077] – “In some embodiments, a flag bit (as described above in relation to Embodiment 3) can be used to indicate whether the provided Spatial Relation ID should be applied to a single PUCCH resource (indicated by the provided PUCCH resource ID) or to a group of PUCCH resources (associated with the provided PUCCH Spatial Group ID).” See also [0079] – “For example, one Spatial Group ID can be associated with all PUCCH resources utilized to carry UL-related signaling (e.g., SR) and a second Spatial Group ID can be associated with all PUCCH resources utilized to carry DL-related signaling (e.g., CSI, HARQ-ACK).  In this manner, a single MAC-CE message comprising a single Spatial Group ID can be used to configure a particular [specific] spatial relation (indicated by a Spatial Relation ID provided in the message) for all configured UL- (or DL-) related PUCCH resources.”). 

            Claims 11-14 and 16-19, directed to a method embodiment of claims 1-4 and 6-9, recite similar features as claims 1-4 and 6-9, respectively, and are therefore rejected upon the same grounds as claims 1-4 and 6-9. Please see above rejections of claims 1-4 and 6-9.            

Claim Rejections - 35 USC § 103
13.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
17.         Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grant in view of United States Patent Application Publication 2019/0312698 A1 to Akkarakaran et al. (hereinafter (“Akkarakaran”), claiming benefit to and fully-supported by provisionally-filed application 62/654250 filed April 6, 2018.
            Regarding Claim 5, Grant discloses the UE of claim 4, but does not expressly disclose wherein the computer-executable program, when executed by the processor, further causes the processor to: obtain an updated list of the configured plurality of PUCCH spatial relations by merging PUCCH spatial relations that correspond to a same receiving beam; and transmit the updated list to the BS.
            However, Akkarakaran discloses obtain an updated list of the configured plurality of PUCCH spatial relations by merging PUCCH spatial relations that correspond to a same receiving beam (Akkarakaran: [0107] – “In some illustrative embodiments, a MAC-CE may be configured to allow updating of SRS beams.  For example, MAC-CE may be configured (by a UE or other suitable device or system) to contain SRI and/or new beam information. In block 602, an SRS beam update process is started, where in block 604, the MAC-CE is configured (by a UE or other suitable device or system) with SRI and/or new beam information/data.  The new beam information/data may be configured as a pointer, indicator and/or a list of transceiver control interface (TCI) states/beams that are configured for SRS or for other channels.  
For example, a table or list may include, but is not limited to, PUCCH-SpatialRelationInfo, SRS-SpatialRelationInfo, and TCI-statesPDCCH.”), and transmit the updated list to the base station (Akkarakaran: [0038], [0042], [0049-0050], [0062], [0069], [0084-0085], and [0091] – feature is implicit to the exchange of beam configuration data between the base station and UE, and further in view of feedback from the UE regarding beam information.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify PUCCH information of Grant in view of the PUCCH information of Akkarakaran to update PUCCH spatial relations for the reasons of reducing the amount of RRC signaling thereby reducing computation costs.
            Claim 15, dependent claim 11, recites similar features as claim 5 and is therefore rejected upon the same grounds as claim 5. Please see above rejection of claim 5.

18.         Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grant in view of United States Patent Application Publication 2019/0357215 A1 to Zhou et al. (hereinafter “Zhou”), claiming benefit and fully-supported by at least provisionally-filed application 62/672096 filed May 16, 2018.
            Regarding Claim 10, Grant discloses the UE of claim 1, but does not expressly disclose wherein the MAC CE further comprises a third field for indicating one of the plurality of configured PUCCH spatial relations to be deactivated.
           However, Zhou discloses the MAC CE further comprises a third field indicating that the specific PUCCH spatial relation is to be deactivated (Zhou: [0346] – MAC-CE includes at least a deactivation PUCCH spatial relation indication.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the MAC-CE of Grant in view of the MAC-CE of Zhou to include deactivation indications of PUCCH spatial relations for the reasons of reducing signaling misalignment between a base station and UE.
          Claim 20, dependent upon claim 11, recites similar features as claim 8 and is therefore rejected upon the same grounds as claim 8. Please see above rejection of claim 8.

Conclusion
19.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03. 
 
20.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        July 26, 2022